Case 1:16-cr-10343-ADB Document 691 Filed 01/25/19 Page 1 of 2

UNITED STATES DISTRICT COURT
DlSTRlCT OF MASSACHUSETTS

 

 

UNITED STATES OF AMERICA, ) CRIMINAL NO. l6-lO343-ADB
)
V~ )
)
MICHAEL GURRY, ET. Al. )
)
Defendants. )
l
APPLICATION

Andrew E. Lelling, United States Attorney for the District of l\/lassachusetts, hereby applies to
this Court, pursuant to Title 18, United States Code, Section 6003, for an Order requiring Sue Beisler,
Dion Reimer, Xun Yu, Matthew Napoletano, Brett Szymanski, and Oliver Gauthier (collectively
“the Witnesses”), to testify or provide other information at the trial of this matter, Within the District
of Massachusetts. ln support of this application, the Government respectfully alleges as follows:

l. The United States has issued a trial subpoena for each of the Witnesses to appear in
this trial as a Witness.

2. lt is likely that each of the Witnesses Will refuse to testify Lor provide other
information on the basis of the Witnesses’ privilege against self-incrimination

3. In the judgment of the United States Attorney, the testimony of each of the
Witnesscs may be necessary to the public interest.

4. This Application is made With the approval of Raymond N. Hulser, Deputy Assistant
Attorney General of the Criminal Division of the United States Department of Justice, pursuant to the

authority vested by Title 18, United States Code, Section 6003(b) and 28 C.F.R. Section 0.l75(a).

 

Case 1:16-cr-10343-ADB Document 691 Filed 01/25/19 Page 2 of 2

A copy of the letters from the Deputy Assistant Attorney General expressing such approval
are attached hereto, and incorporated herein.

WHEREFORE, the United States Attorney requests that this Court issue an Order pursuant
to Sections 6002 and 6003 of Title 18, United States Code, requiring Sue Beisler, Dion Reimer,
Xun Yu, Matthew Napoletano, Brett Szymansl<i, and Oliver Gauthier to give testimony and provide
other information relating to all matters about Which Sue Beisler, Dion Reimer, Xun Yu, l\/latthew
Napoletano, Brett Szymanski, and Oliver Gauthier may be examined at trial.

Respectfully submitted,

ag ’_\`

ANDREW E. LELLING
United States Attorney

 

 

Date: January 25, 2019

 

